Citation Nr: 1410840	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  11-03 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation above 30 percent for posttraumatic stress disorder (PTSD) for the period from November 18, 2009, to July 15, 2012.

2.  Entitlement to an evaluation above 70 percent for PTSD for the period beginning July 16, 2012.  

3.  Entitlement to service connection for headaches.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of an upper back/neck injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission





ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to April 1996.  His decorations for active service include a Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In an April 2010 rating decision, the VA RO denied the Veteran's claim for an evaluation above 30 percent for PTSD.  The Veteran filed a notice of disagreement in June 2010.  In an August 2012 rating decision, the Veteran was granted entitlement to a 70 percent evaluation for his PTSD, effective July 16, 2012.  This is not considered a complete grant of the benefit sought on appeal.  However, the Board has limited its consideration accordingly.  

The Board notes that, in addition to the paper claims file, there is an electronic claims file associated with the Veteran's claim.

The Board also notes that in the Veteran's substantive appeal to the Board, the Veteran requested a hearing at a local VA office.  In a subsequent communication received in March 2011, the Veteran withdrew his request for a Board hearing.  Accordingly, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2013).  

In an April 2006 rating decision, the VA RO in Waco, Texas denied the Veteran's claim for entitlement to service connection for residuals of an upper back injury.  In February 2010, the VA RO inferred a request to reopen the claim for entitlement to service connection for residuals of an upper back injury from a January 2010 statement of the Veteran in which the Veteran noted that he has continuous "back pain."  The Board notes that the Veteran's statement regarding back pain encompasses more than just upper back pain.      

Accordingly, the Board finds that the issue of entitlement to service connection for a thoracolumbar spine or lumbar spine disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issue of entitlement to service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From November 18, 2009, to July 15, 2012, the Veteran's PTSD has been manifested by social and occupational impairment in most areas such as work, school, family relations, judgment, thinking, or mood.

2.  For the period beginning July 16, 2012, the Veteran's PTSD has been manifested by social and occupational impairment in most areas such as work, school, family relations, judgment, thinking, or mood.

3.  In an April 2006 rating decision, the VA RO in Waco denied the Veteran's claim for entitlement to service connection for residuals of an upper back injury; the Veteran was properly informed of the adverse decision and his appellate rights, and he did not appeal.

4.  The evidence associated with the claims file subsequent to the April 2006 rating decision does not relate to unestablished facts necessary to substantiate the claim for entitlement to service connection for residuals of an upper back injury.  



CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation for PTSD for the period from November 18, 2009, to July 15, 2012, have been met.  38 U.S.C.A. §§ 1155; 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for an evaluation greater than 70 percent for PTSD for the period beginning July 16, 2012, are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).  

3.  The April 2006 rating decision denying service connection for residuals of an upper back injury is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013).

4.  New and material evidence has not been received for the claim of entitlement to service connection for residuals of an upper back/neck injury; the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

The Board finds that VA's duty to notify the Veteran has been met.  The record reflects that prior to the initial adjudication of the Veteran's claims the Veteran was mailed letters in December 2009 and February 2010 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letters also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claims, Dingess v. Nicholson, 19 Vet. App. 473 (2006), and with respect to the elements of new and material evidence, and the reasons for the prior denial, Kent v. Nicholson, 20 Vet. App. 1 (2006).    

VA's duty to assist the Veteran has also been met.  Service treatment records, and identified VA treatment records and private treatment records have been associated with the claims file.  Neither the appellant nor his representative has identified any outstanding medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  A VA-contracted PTSD examination and a VA PTSD examination were provided in March 2010 and July 2012, respectively, in order to ascertain the severity of the Veteran's PTSD.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, as discussed below, the VA examination reports are adequate.  Further, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's PTSD since the July 2012 VA examination.  See 38 C.F.R. § 3.327(a) (2013).  The Veteran has not argued the contrary.  Thus, VA's duty to assist with respect to obtaining a VA opinion has been met.  See 38 C.F.R. § 3.159(c)(4) (2013).    

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  





Increased Ratings for PTSD

A.  Legal Criteria 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1 (2013).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).     

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of ratings with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).
  
The Veteran has been clinically diagnosed with PTSD that was linked to confirmed stressors that occurred in service while deployed in a combat zone during the Gulf War.  PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  This diagnostic code uses the general rating formula for mental disorders.  By rating decision dated April 2006, the Veteran was granted service connection and an initial 30 percent evaluation for PTSD.  In November 2009, the Veteran filed a claim for an increased evaluation.  By rating decision dated August 2012, the Veteran's evaluation for PTSD was increased to 70 percent, beginning July 16, 2012.  On appeal are the 30 percent evaluation from November 18, 2009, to July 15, 2012, and the 70 percent evaluation beginning July 16, 2012.      

A 30 percent evaluation for PTSD is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although general functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent evaluation for PTSD is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent evaluation for PTSD is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The maximum schedular rating of 100 percent for PTSD is warranted when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.    

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the lengths of remissions, and the veteran's capacity for adjudgment during periods of remission.  38 C.F.R. § 4.126(a) (2013).  The rating agency shall assign an evaluation based on all evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).  

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  

In rendering the decision below, the Board has relied, at least in part, on Global Assessment of Functioning scale (GAF) scores that mental health professionals have assigned to evaluate the Veteran.  The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61-70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.
	
While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

B.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

A review of the record shows that the Veteran has received regular mental health treatment at the VA Medical Center for the entirety of the period on appeal.  During this time period, the Veteran was seen approximately every other month for progress updates and medication management.  The Veteran reported symptoms including inadequate sleep, irritability, depression, visual and auditory hallucinations, suicidal ideation, paranoia, decreased energy and appetite, and frequent nightmares.  While there were intermittent periods of improvement, overall the Veteran's symptoms were consistent throughout the period on appeal.

In September 2010, the Veteran was afforded a VA examination.  The examiner indicated that he reviewed the claims file and interviewed the Veteran.  The examiner recited the Veteran's reported history and his complaints.  The Veteran's complaints included depressed mood, anger/irritability, feelings of isolation, headaches, increased startle response, insomnia, visual and auditory hallucinations, and paranoia.  

Upon mental status examination, the examiner noted that the Veteran appeared disheveled and had unclean clothing.  The Veteran reported bathing only twice a week because he never had the energy to bathe.  The examiner noted that the Veteran did not see his frequency of bathing as a problem and therefore demonstrated limited insight.  The examiner noted that the Veteran was oriented to person, place and time, and had a normal rate and flow of speech.  The examiner noted that the Veteran did not have memory loss or impairment, and did not have obsessive or ritualistic behavior that would interfere with routine activities.  The examiner noted that the Veteran had hallucinations of people of Middle Eastern descent wearing military uniforms several times a week, and heard ringing noises in his ears from cannons going off.  The examiner noted that the Veteran had displayed inappropriate behavior as exemplified by two assault charges against others.  The examiner also noted that the Veteran had suicidal thoughts or intent.  The examiner noted that the Veteran had episodes where he was increasingly irritable and he felt like he was "about to lose it" approximately twice a week.  The examiner noted that the Veteran had a history of depression including marked diminished interest or pleasure, fatigue or loss of energy, feelings of worthlessness, and diminished ability to think and concentrate.  The examiner noted that the Veteran reported constantly worrying about the people around him.  The examiner noted that the Veteran reported nightly sleep impairment that affected his concentration and fatigue.  The examiner also noted a history of alcohol use.  The examiner confirmed the diagnosis of PTSD and assigned a GAF of 60.  The examiner also indicated that the Veteran's PTSD signs and symptoms showed generally satisfactory functioning, as well as that the Veteran's PTSD symptoms were severe enough to interfere with occupational and social functioning.  

In July 2012, the Veteran was afforded another VA examination.  The examiner indicated that he reviewed the claims file and interviewed the Veteran.  The examiner recited the Veteran's reported history and his complaints.  The Veteran's complaints included depressed mood, insomnia, poor concentration, suicidal thoughts, and anhedonia.    

Upon mental status examination, the examiner noted that the Veteran had flattened affect and depressed mood.  The examiner noted that the Veteran reported anxiety, suspiciousness and chronic sleep impairment.  The examiner also noted mild memory loss, such as forgetting names, directions, or recent events.  The examiner noted that the Veteran had impaired judgment and impaired impulse control, which included unprovoked irritability with periods of violence.  The examiner also noted that the Veteran had disturbances of motivation and mood, and suicidal ideation.  The examiner noted that the Veteran reported difficulty in establishing and maintaining effective work and social relationships.  The examiner confirmed the diagnosis of PTSD.  The examiner assigned a GAF of 53 and noted that the Veteran had occupational and social impairment with reduced reliability and productivity. 

The Board has also considered various lay statements.  The Veteran submitted statements from his girlfriend, P.B., and his brother, T.W.  P.B. described symptoms such as nightmares, violence toward others, inability to undertake daily activities such as personal hygiene, and inappropriate behavior such as "crawling around, running up and down the street, cleaning guns and sitting [for] long periods of time on the floor in different types of firing positions."  T.W. described symptoms such as paranoia, inability to maintain personal hygiene, and extreme reactions to small unexpected sounds.    

The Board has considered the aforementioned evidence and concludes that the Veteran's symptoms warrant an evaluation of 70 percent for the entirety of the period on appeal.  In this regard, the Board notes that the RO granted an evaluation of 70 percent beginning July 16, 2012.  However, the Board finds that a review of the VA treatment notes, the March 2010 and July 2012 VA examination reports, and the lay statements of record, show the Veteran to have constant symptoms throughout the entirety of the period on appeal.  Throughout the period on appeal, the Veteran reported suicidal ideation.  In June 2010, the Veteran reported that three to four months prior he felt suicidal and purposely wrecked his motorcycle.  The Veteran reported constant depression, and impaired impulse control.  The Veteran noted in his March 2010 VA examination that there were times when he felt like he was "about to lose it."  Additionally, the Veteran reported violence toward his wife, and former girlfriend, and he reported multiple assault charges.  The lay statements of record, as well as the March 2010 VA examination noted that the Veteran was unable to maintain his personal hygiene, and the Veteran reported an inability to establish and maintain effective relationships.  

While the Veteran does not exhibit all of the symptoms associated with the 70 percent evaluation, the Board finds that his overall condition is commensurate with occupational and social impairment with deficiencies in most areas.  The Board acknowledges that the Veteran is currently married; however, he was previously divorced, and he admitted to altercations with his wife, including once when he "put his hands on her aggressively."  The Veteran also admitted that he and his wife stayed on opposite ends of the house and did not interact much.  Further, while the Veteran is currently employed as a machine operator, he had been written up twice and suspended, most recently in April 2012 for safety violations.  Also of record are job performance notes for the period from July 1, 2009, to December 31, 2009, where his supervisor noted that the Veteran needed improvement, especially in the area of safety.  The Veteran also noted in his March 2010 examination that he would become irritated toward other employees for their lack of effort, he noted disciplinary actions against him, and he noted problems with bypassing safety rules due to his problems concentrating.  Moreover, there was other significant objective evidence showing that the Veteran suffers from symptomatology commensurate with the criteria for a 70 percent disability rating.  This includes neglect of personal appearance and hygiene, impaired impulse control, and suicidal ideation, among other symptoms.  Affording the Veteran all reasonable doubt in his favor, the Board finds that a 70 percent evaluation is warranted for the period beginning November 18, 2009.  

The Board finds that there is no reasonable basis for concluding that, for the period on appeal, the Veteran has symptoms associated with the schedular maximum evaluation of 100 percent, which would result in total occupational and social impairment.  As noted above, an evaluation of 100 percent is warranted for total occupational and social impairment.  While the Veteran may have exhibited some symptoms listed under the 100 percent evaluation, such as delusions or hallucinations, inappropriate behavior, memory loss, and intermittent inability to perform activities of daily living, there is no evidence that the Veteran's symptoms rise to the level of total impairment.  For example, there is no evidence that the Veteran has persistent delusions or hallucinations, grossly inappropriate behavior, or memory loss for the names of close relatives.  The Veteran was recently married, and is able to maintain a job.  Thus, the Board finds that a higher evaluation of 100 percent is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted higher schedular ratings than those assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2013).  The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the disability are contemplated by the schedular criteria.  As noted above, the Board has found that a higher rating is not warranted.  Therefore, the Board has determined that referral of this case for extra-schedular consideration is not in order.  38 C.F.R. § 3.321(b)(1).

New and Material Evidence

The Veteran contends that he has an upper back injury as a result of active duty service.  An April 2006 rating decision denied his original claim of entitlement to service connection for residuals of an upper back injury, finding essentially that there was no evidence of a upper back injury in service, no evidence of a chronic condition within 12 months of discharge from service, no evidence of a chronic disability affecting the upper back/neck, and no evidence that the Veteran's upper back pain was related to his military service.  The Veteran did not appeal this decision, and it became final.  38 U.S.C.A. § 7105(c) (West 2002).  

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, 83 F.3d 1380.  Further analysis, beyond consideration of whether evidence is new and material, is neither required nor permitted.  Jackson, 265 F.3d at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

Pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, and not a separate determination to be made.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  It would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element.  Id.  The newly presented evidence need not be probative of all elements required to award the claim, just probative of at least one element that was a specified basis for the last disallowance of the claim.  Evans, 9 Vet. App. at 283; see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The previous denial of service connection for residuals of an upper back/neck injury was premised on several findings: no evidence of in service injury, a current chronic disability of the upper back , and no medical evidence of a nexus between the Veteran's military service and his disabilities.  For there to be new and material evidence  in this matter, (i.e. relating to unestablished facts necessary to substantiate the claims, and raising a reasonable possibility of substantiating the claim), it would have to show that the Veteran has a current and chronic disability, or that the current upper back/neck symptoms are related to service.

Subsequent to the April 2006 rating decision, the RO received or obtained updated VA treatment records and private treatment records.  The treatment records show further treatment for neck and back pain.  Although this evidence is "new," having not been previously considered by the RO, it is not "material."  The newly received evidence is just redundant or cumulative of evidence previously received, in that the Veteran was again seen for complaints of upper back/neck pain, which was evidence available at the time of the prior final denial.  In summary, the evidence does not contain any diagnosis of an upper back/neck disability in service, a current chronic disability, nor was a medical nexus provided relating the Veteran's claimed symptoms to service.  The Board notes that complaints of pain, in and of itself, is not a disability for which service connection may be granted. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001). 

As stated above, in order to reopen the previously denied claim for service connection for residuals of an upper back injury, the Veteran must submit evidence that shows that he has a current disability and that such disability was incurred in or aggravated by service.  The evidence he has submitted fails to establish such requirement.  Accordingly, the Board finds that the evidence received since the April 2006 rating decision, while not previously considered, does not raise a reasonable possibility of substantiating the claim.  Therefore, the evidence is not material.  The appeal to reopen the Veteran's claim for service connection for residuals of an upper back/neck injury under 38 C.F.R. § 3.156(a) is denied.  


ORDER

A 70 percent evaluation but no higher, for PTSD from November 18, 2009, to July 15, 2012, is granted subject to the criteria applicable to the payment of monetary benefits.

An evaluation greater than 70 percent for PTSD for the period beginning July 16, 2012, is denied.

New and material evidence having not been received, the claim of entitlement to service connection for residuals of an upper back/neck injury is not reopened, and the appealed claim is denied.


REMAND

Further development is necessary concerning the issue of entitlement to service connection for headaches.  

The Veteran claims that service connection is warranted for headaches.  VA treatment records show that the Veteran has complained of constant headaches beginning in 2005.  Further, the Veteran has consistently reported that his headaches began during active service.  In a January 2008 treatment record, the Veteran reported that he had constant headaches for the past 15 years.  In February 2009, the Veteran reported that his headaches began when he was in the military.  In December 2010, the Veteran reported that his headaches began in 1992.  Evidence of record does not definitively determine the source or onset of the Veteran's headaches.  




In light of the Veteran's consistent and competent complaints of headaches that began in service, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Pertinent treatment records that are not already of record should be obtained before a decision is rendered with regard to this issue.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, specifically to include evidence of treatment for headaches.

2.  The Veteran should undergo an appropriate VA examination to determine the nature and etiology of the Veteran's headaches.  The claims file must be made available for review prior to the examination.  All necessary tests and studies shall be performed.  The examiner shall offer and opinion to the following question(s):

a) Whether it is at least as likely as not (at least a 50 percent probability) that the Veteran has a chronic headache disability, and if so;
 
b) whether it is at least as likely as not Veteran's headaches were incurred in or related to active duty service.  

Note:  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

If the examiner determines that an opinion cannot be provided on the issue or issues at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.
    
3.  When the development requested has been completed the case should again be reviewed by the RO/AMC on the basis of the additional evidence.  The RO shall undertake any additional development deemed necessary.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







							[Continued on Next Page]
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


